
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.7


WESTAFF, INC.
1996 STOCK OPTION/STOCK ISSUANCE PLAN
(amended and restated as of March 26, 1998)
(amended and restated as of May 17, 2000)
(amended and restated as of April 30, 2001)



ARTICLE ONE

GENERAL


I.    PURPOSE OF THE PLAN

        A.    This 1996 Stock Option/Stock Issuance Plan (the "Plan") is
intended to promote the interests of Westaff, Inc., a Delaware corporation (the
"Corporation"), by providing eligible individuals with the opportunity to
acquire a proprietary interest, or otherwise increase their proprietary
interest, in the Corporation as an incentive for them to remain in the service
of the Corporation (or its Parent or Subsidiary corporations).

        B.    The Plan became effective immediately upon the execution and final
pricing of the Underwriting Agreement for the initial public offering of the
Corporation's Common Stock on April 30, 1996 (referred to herein as the Plan
Effective Date).

II.    DEFINITIONS

        A.    For purposes of the Plan, the following definitions shall be in
effect:

                BOARD:    the Corporation's Board of Directors.

                CHANGE IN CONTROL:    a change in ownership or control of the
Corporation effected through either of the following transactions:

(i)the acquisition directly or indirectly by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation) of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation's outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation's stockholders which the Board
does not recommend such stockholders to accept;

(ii)or a change in the composition of the Board over a period of thirty-six
(36) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time such
election or nomination was approved by the Board.

                CODE:    the Internal Revenue Code of 1986, as amended.

                COMMON STOCK:    shares of the Corporation's Common Stock, par
value of $0.01 per share.

1

--------------------------------------------------------------------------------


                CORPORATE TRANSACTION:    either of the following
stockholder-approved transactions to which the Corporation is a party:

(i)a merger or consolidation in which securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation's
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction, or

(ii)the sale, transfer or other disposition of all or substantially all of the
Corporation's assets in complete liquidation or dissolution of the Corporation.

                COVERED EMPLOYEE:    an Employee who is a "covered employee"
under Section 162(m)(3) of the Code.

                EMPLOYEE:    an individual who performs services while in the
employ of the Corporation or one or more Parent or Subsidiary corporations,
subject to the control and direction of the employer entity not only as to the
work to be performed but also as to the manner and method of performance.

                EXERCISE DATE:    the date on which the Corporation shall have
received written notice of the option exercise.

                FAIR MARKET VALUE:    the Fair Market Value per share of Common
Stock determined in accordance with the following provisions: If the Common
Stock is not at the time listed or admitted to trading on any national stock
exchange but is traded on the Nasdaq National Market, the Fair Market Value
shall be the closing selling price per share on the date in question, as such
price is reported by the National Association of Securities Dealers, Inc.
through the Nasdaq National Market. If there is no reported closing selling
price for the Common Stock on the date in question, then the closing selling
price on the last preceding date for which such quotation exists shall be
determinative of Fair Market Value. If the Common Stock is at the time listed or
admitted to trading on any national securities exchange, then the Fair Market
Value shall be the closing selling price per share on the date in question on
the exchange determined by the Plan Administrator to be the primary market for
the Common Stock, as such price is officially quoted in the composite tape of
transactions on such exchange. If there is no reported sale of Common Stock on
such exchange on the date in question, then the Fair Market Value shall be the
closing selling price on the exchange on the last preceding date for which such
quotation exists. For purposes of any option grants which are made at the time
the Underwriting Agreement for the initial public offering of the Common Stock
is executed and priced but prior to the time the Common Stock is first traded on
either a national securities exchange or the Nasdaq National Market, the Fair
Market Value per share of Common Stock shall be deemed to be equal to the price
per share at which the Common Stock is to be sold in the initial public offering
pursuant to the Underwriting Agreement.

                HOSTILE TAKE-OVER:    a change in ownership of the Corporation
effected through the following transaction:

(i)the direct or indirect acquisition by any person or related group of persons
(other than the Corporation or a person that directly or indirectly controls, is
controlled by, or is under common control with, the Corporation) of beneficial
ownership (within the meaning of Rule 13d-3 of the 1934 Act) of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Corporation's outstanding securities pursuant to a tender or exchange offer
made directly to the Corporation's stockholders which the Board does not
recommend such stockholders to accept, and

(ii)the acceptance of more than fifty percent (50%) of the securities so
acquired in such tender or exchange offer from holders other than the officers
and directors of the Corporation subject to the short-swing profit restrictions
of Section 16 of the 1934 Act.

2

--------------------------------------------------------------------------------



                INCENTIVE OPTION:    a stock option which satisfies the
requirements of Code Section 422.

                INVOLUNTARY TERMINATION:    the termination of the Service of
any individual which occurs by reason of:

(i)such individual's involuntary dismissal or discharge by the Corporation for
reasons other than Misconduct, or

(ii)such individual's voluntary resignation following (A) a change in his or her
position with the Corporation which materially reduces his or her level of
responsibility, (B) a reduction in his or her level of compensation (including
base salary, fringe benefits and participation in corporate-performance based
bonus or incentive programs) by more than fifteen percent (15%) or (C) a
relocation of such individual's place of employment by more than fifty
(50) miles, provided and only if such change, reduction or relocation is
effected by the Corporation without the individual's consent.

                MISCONDUCT:    the commission of any act of fraud, embezzlement
or dishonesty by the Optionee, Participant or other person in the Service of the
Corporation (or any Parent or Subsidiary), any unauthorized use or disclosure by
such person of confidential information or trade secrets of the Corporation (or
any Parent or Subsidiary), or any other intentional misconduct by such person
adversely affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner. The foregoing definition shall not be deemed
to be inclusive of all the acts or omissions which the Corporation (or any
Parent or Subsidiary) may consider as grounds for the dismissal or discharge of
any Optionee, Participant or other person in the Service of the Corporation (or
any Parent or Subsidiary).

                1934 ACT:    the Securities and Exchange Act of 1934, as amended
from time to time.

                NON-STATUTORY OPTION:    a stock option not intended to meet the
requirements of Code Section 422.

                OPTIONEE:    a person to whom an option is granted under the
Discretionary Option Grant Program or Automatic Option Grant Program.

                PARTICIPANT:    a person who is issued Common Stock under the
Stock Issuance Program.

                PERFORMANCE-BASED COMPENSATION:    compensation qualifying as
"performance-based compensation" under Section 162(m) of the Code.

                PERMANENT DISABILITY OR PERMANENTLY DISABLED:    the inability
of the Optionee or the Participant to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment expected
to result in death or to be of continuous duration of twelve (12) months or
more. However, solely for the purposes of the Automatic Option Grant Program,
Permanent Disability or Permanently Disabled shall mean the inability of the
non-employee Board member to perform his or her usual duties as a Board member
by reason of any medically determinable physical or mental impairment expected
to result in death or to be of continuous duration of twelve (12) months or
more.

                PLAN ADMINISTRATOR:    the particular entity, whether the
Primary Committee, the Board or the Secondary Committee, which is authorized to
administer the Discretionary Option Grant and Stock Issuance Programs with
respect to one or more classes of eligible persons, to the extent such entity is
carrying out its administrative functions under those programs with respect to
the persons under its jurisdiction.

                PRIMARY COMMITTEE:    the committee of two (2) or more
non-employee Board members appointed by the Board to administer the
Discretionary Option Grant, the Automatic Option Grant and Stock Issuance
Programs with respect to Section 16 Insiders.

3

--------------------------------------------------------------------------------


                SECONDARY COMMITTEE:    a committee of two (2) or more Board
members appointed by the Board to administer the Discretionary Option Grant and
Stock Issuance Programs with respect to eligible persons other than Section 16
Insiders.

                SECTION 16 INSIDER:    an officer or director of the Corporation
subject to the short-swing profit liabilities of Section 16 of the 1934 Act.

                SECTION 12(g) REGISTRATION DATE:    the date on which the
initial registration of the Common Stock under Section 12(g) of the 1934 Act
becomes effective.

                SERVICE:    the performance of services on a periodic basis for
the Corporation (or any parent or subsidiary corporation) in the capacity of an
Employee, a non-employee member of the board of directors or an independent
consultant or advisor, except to the extent otherwise specifically provided in
the applicable stock option or stock issuance agreement.

                TAKE-OVER PRICE:    the greater of (i) the Fair Market Value per
share of Common Stock on the date the particular option to purchase such stock
is surrendered to the Corporation in connection with a Hostile Take-Over or
(ii) the highest reported price per share of Common Stock paid by the tender
offeror in effecting such Hostile Take-Over. However, if the surrendered option
is an Incentive Option, the Take-Over Price shall not exceed the clause (i)
price per share.

        B.    The following provisions shall be applicable in determining the
parent and subsidiary corporations of the Corporation:

        Any corporation (other than the Corporation) in an unbroken chain of
corporations ending with the Corporation shall be considered to be a Parent of
the Corporation, provided each such corporation in the unbroken chain (other
than the Corporation) owns, at the time of the determination, stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

        Each corporation (other than the Corporation) in an unbroken chain of
corporations beginning with the Corporation shall be considered to be a
Subsidiary of the Corporation, provided each such corporation (other than the
last corporation) in the unbroken chain owns, at the time of the determination,
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.

III.  STRUCTURE OF THE PLAN

        A.    STOCK PROGRAMS.    The Plan shall be divided into three separate
components: the Discretionary Option Grant Program specified in Article Two, the
Automatic Option Grant Program specified in Article Three and the Stock Issuance
Program specified in Article Four. Under the Discretionary Option Grant Program,
eligible individuals may, at the discretion of the Plan Administrator, be
granted options to purchase shares of Common Stock in accordance with the
provisions of Article Two. Under the Automatic Option Grant Program, each
individual serving as a non-employee Board member on the Plan Effective Date and
each individual who first joins the Board as a non-employee director at any time
after such Plan Effective Date shall at periodic intervals receive option grants
to purchase shares of Common Stock in accordance with the provisions of Article
Three, with the first such grants to be made on the Plan Effective Date. Under
the Stock Issuance Program, eligible individuals may be issued shares of Common
Stock directly, either through the immediate purchase of such shares at a price
per share not less than eighty-five percent (85%) of the fair market value per
share of Common Stock at the time of issuance or as a bonus for past services
rendered the Corporation or the Corporation's attainment of financial
objectives.

        B.    GENERAL PROVISIONS.    Unless the context clearly indicates
otherwise, the provisions of Articles One and Five shall apply to the
Discretionary Option Grant Program, Automatic Option Grant

4

--------------------------------------------------------------------------------


Program and the Stock Issuance Program and shall accordingly govern the
interests of all individuals under the Plan.

IV.  ADMINISTRATION OF THE PLAN

        A.    The Primary Committee shall have sole and exclusive authority to
administer the Discretionary Option Grant, the Automatic Option Grant and Stock
Issuance Programs with respect to Section 16 Insiders. The Primary Committee
shall be constituted in such a manner as to satisfy all applicable laws and to
permit such grants and related transactions under the Plan to be exempt from
Section 16(b) of the Exchange Act in accordance with Rule 16b-3.

        B.    Administration of the Discretionary Option Grant, the Automatic
Option Grant and Stock Issuance Programs with respect to all other persons
eligible to participate in those programs, if any, may, at the Board's
discretion, be vested in the Primary Committee or a Secondary Committee, or the
Board may retain the power to administer those programs with respect to all such
persons.

        C.    Notwithstanding the foregoing, grants of stock options, separately
exercisable stock appreciation rights or direct stock issuances to any Covered
Employee intended to qualify as Performance-Based Compensation shall be made
only by a committee (or subcommittee of a committee) which is comprised solely
of two or more Board members eligible to serve on a committee making grants
qualifying as Performance-Based Compensation. In the case of such grants to
Covered Employees, references to the "Plan Administrator", the "Primary
Committee", or to a "Secondary Committee" shall be deemed to be references to
such committee or subcommittee.

        D.    Members of the Primary Committee or any Secondary Committee shall
serve for such period of time as the Board may determine and may be removed by
the Board at any time. The Board may also at any time terminate the functions of
the Primary Committee and any Secondary Committee and reassume all powers and
authority previously delegated to such committee.

        E.    Each Plan Administrator shall, within the scope of its
administrative functions under the Plan, have full power and authority to
establish such rules and regulations as it may deem appropriate for proper
administration of the Discretionary Option Grant, the Automatic Option Grant and
Stock Issuance Programs and to make such determinations under, and issue such
interpretations of, the provisions of such programs and any outstanding options
or stock issuances thereunder as it may deem necessary or advisable. Decisions
of the Plan Administrator within the scope of its administrative functions under
the Plan shall be final and binding on all parties who have an interest in the
Discretionary Option Grant Program, the Automatic Option Grant Program or Stock
Issuance Program under its jurisdiction or any stock option or stock issuance
thereunder.

        F.    Service on the Primary Committee or the Secondary Committee shall
constitute service as a Board member, and members of each such committee shall
accordingly be entitled to full indemnification and reimbursement as Board
members for their service on such committee. No member of the Primary Committee
or the Secondary Committee shall be liable for any act or omission made in good
faith with respect to the Plan or any option grants or stock issuances under the
Plan.

V.    ELIGIBILITY

        A.    The persons eligible to participate in the Discretionary Option
Grant Program under Article Two and the Stock Issuance Program under Article
Four shall be limited to the following:

(i)officers and other employees of the Corporation (or its parent or subsidiary
corporations) who render services which contribute to the management, growth and
financial success of the Corporation (or its parent or subsidiary corporations);

5

--------------------------------------------------------------------------------

(ii)non-employee members of the Board; and

(iii)those consultants or other independent advisors who provide valuable
services to the Corporation (or its parent or subsidiary corporations).

        B.    Each Plan Administrator shall, within the scope of its
administrative jurisdiction under the Plan, have full authority (subject to the
provisions of the Plan) to determine, (i) with respect to the option grants
under the Discretionary Option Grant Program, which eligible persons are to
receive option grants, the time or times when such option grants are to be made,
the number of shares to be covered by each such grant, the status of the granted
option as either an Incentive Option or a Non-Statutory Option, the time or
times at which each option is to become exercisable, the vesting schedule (if
any) applicable to the option shares and the maximum term for which the option
is to remain outstanding and (ii) with respect to stock issuances under the
Stock Issuance Program, which eligible persons are to receive stock issuances,
the time or times when such issuances are to be made, the number of shares to be
issued to each Participant, the vesting schedule (if any) applicable to the
issued shares and the consideration to be paid for such shares.

VI.  STOCK SUBJECT TO THE PLAN

        A.    Shares of Common Stock shall be available for issuance under the
Plan and shall be drawn from either the Corporation's authorized but unissued
shares of Common Stock or from reacquired shares of Common Stock, including
shares repurchased by the Corporation on the open market. The maximum number of
shares of Common Stock which may be issued over the term of the Plan shall not
exceed 2,550,718 shares, subject to adjustment from time to time in accordance
with the provisions of this Section VI.

        B.    No one person participating in the Plan may receive stock options,
separately exercisable stock appreciation rights and direct stock issuances for
more than 1,000,000 shares of Common Stock in the aggregate per calendar year.
To the extent required by Section 162(m) of the Code or the regulations
thereunder, in applying the foregoing limitation with respect to a person
participating in the Plan, if any stock option, separately exercisable stock
appreciation right or direct stock issuance is canceled, the canceled stock
option, stock appreciation right or direct stock issuance shall continue to
count against the maximum number of shares with respect to which stock options,
stock appreciation rights and direct stock issuances may be granted to such
person. For this purpose, the repricing of an option (or in the case of a stock
appreciation right, the base amount on which the stock appreciation is
calculated is reduced to reflect a reduction in the Fair Market Value of the
Common Stock) shall be treated as the cancellation of the existing option or
stock appreciation right and the grant of a new option or stock appreciation
right.

        C.    Except to the extent required by Section 162(m) of the Code or the
regulations thereunder, as discussed immediately above, should one or more
outstanding options under this Plan expire or terminate for any reason prior to
exercise in full (including any option cancelled in accordance with the
cancellation-regrant provisions of Section IV of Article Two of the Plan), then
the shares subject to the portion of each option not so exercised shall be
available for subsequent issuance under the Plan. Shares subject to any stock
appreciation rights exercised under the Plan and all share issuances under the
Plan, whether or not the shares are subsequently repurchased by the Corporation
pursuant to its repurchase rights under the Plan, shall reduce on a
share-for-share basis the number of shares of Common Stock available for
subsequent issuance under the Plan. In addition, should the exercise price of an
outstanding option under the Plan be paid with shares of Common Stock or should
shares of Common Stock otherwise issuable under the Plan be withheld by the
Corporation in satisfaction of the withholding taxes incurred in connection with
the exercise of an outstanding option under the Plan or the vesting of a direct
share issuance made under the Plan, then the number of shares of Common Stock
available for issuance under the Plan shall be reduced by the gross number of
shares for which

6

--------------------------------------------------------------------------------


the option is exercised or which vest under the share issuance, and not by the
net number of shares of Common Stock actually issued to the holder of such
option or share issuance.

        D.    Should any change be made to the Common Stock issuable under the
Plan by reason of any stock split, stock dividend, recapitalization, combination
of shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Corporation's receipt of consideration, then
appropriate adjustments shall be made to (i) the maximum number and/or class of
securities issuable under the Plan, (ii) the maximum number and/or class of
securities for which any one individual participating in the Plan may be granted
stock options, separately exercisable stock appreciation rights and direct stock
issuances in the aggregate per calendar year, (iii) the number and/or class of
securities for which automatic-option grants are to be subsequently made per
eligible non-employee Board member under the Automatic Option Grant Program,
(iv) the number and/or class of securities and price per share in effect under
each option outstanding under either the Discretionary Option Grant Program or
Automatic Option Grant Program, and (v) such other provisions of the Plan as the
Plan Administrator determines is appropriate. Such adjustments to the
outstanding options are to be effected in a manner which shall preclude the
enlargement or dilution of rights and benefits under such options. The
adjustments determined by the Plan Administrator shall be final, binding and
conclusive.

7

--------------------------------------------------------------------------------




ARTICLE TWO

DISCRETIONARY OPTION GRANT PROGRAM


I.    TERMS AND CONDITIONS OF OPTIONS

        Options granted pursuant to the Discretionary Option Grant Program shall
be authorized by action of the Plan Administrator and may, at the Plan
Administrator's discretion, be either Incentive Options or Non-Statutory
Options. Individuals who are not Employees of the Corporation or its Parent or
Subsidiary corporations may only be granted non-statutory options. Each granted
option shall be evidenced by one or more instruments in the form approved by the
Plan Administrator; PROVIDED, however, that each such instrument shall comply
with the terms and conditions specified below. Each instrument evidencing an
Incentive Option shall, in addition, be subject to the applicable provisions of
Section II of this Article Two.

        A.    OPTION PRICE.

        1.    The option price per share shall be fixed by the Plan
Administrator in accordance with the following provisions:

(i)The option price per share of Common Stock subject to an Incentive Option
shall in no event be less than one hundred percent (100%) of the Fair Market
Value of such Common Stock on the grant date.

(ii)The option price per share of Common Stock subject to a Non-Statutory Option
shall in no event be less than eighty-five percent (85%) of the Fair Market
Value of such Common Stock on the grant date.

(iii)In the case of an option intended to qualify as Performance-Based
Compensation, the option price per share of Common Stock shall in no event be
less than one hundred percent (100%) of the Fair Market Value of such Common
Stock on the grant date.

        2.    The option price shall become immediately due upon exercise of the
option and, subject to the provisions of Section I of Article Five and the
instrument evidencing the grant, shall be payable in one of the following
alternative forms specified below:

(i)full payment in cash or check drawn to the Corporation's order;

(ii)full payment in shares of Common Stock held for the requisite period
necessary to avoid a charge to the Corporation's earnings for financial
reporting purposes and valued at Fair Market Value on the Exercise Date (as such
term is defined below);

(iii)full payment in a combination of shares of Common Stock held for the
requisite period necessary to avoid a charge to the Corporation's earnings for
financial reporting purposes and valued at Fair Market Value on the Exercise
Date and cash or check drawn to the Corporation's order; or

(iv)full payment through a broker-dealer sale and remittance procedure pursuant
to which the Optionee shall provide irrevocable written instructions to (A) a
Corporation-designated brokerage firm to effect the immediate sale of the
purchased shares and remit to the Corporation, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate option
price payable for the purchased shares plus all applicable Federal, state and
local income and employment taxes required to be withheld by the Corporation in
connection with such purchase and (B) the Corporation to deliver the
certificates for the purchased shares directly to such brokerage firm in order
to complete the sale transaction.

8

--------------------------------------------------------------------------------



        Except to the extent the sale and remittance procedure is used in
connection with the exercise of the option, payment of the option price for the
purchased shares must accompany such notice.

        B.    TERM AND EXERCISE OF OPTIONS.

        Each option granted under this Discretionary Option Grant Program shall
be exercisable at such time or times and during such period as is determined by
the Plan Administrator and set forth in the instrument evidencing the grant. No
such option, however, shall have a maximum term in excess of ten (10) years from
the grant date.

        C.    TERMINATION OF SERVICE.

        1.    The following provisions shall govern the exercise period
applicable to any outstanding option held by the Optionee at the time of
cessation of Service or death.

(i)Should an Optionee cease Service for any reason (including death or Permanent
Disability) while holding one or more outstanding options under this Article
Two, then none of those options shall (except to the extent otherwise provided
pursuant to subparagraph 2 below) remain exercisable for more than a twelve
(12)-month period (or such shorter period determined by the Plan Administrator
and set forth in the instrument evidencing the grant) measured from the date of
such cessation of Service.

(ii)Any option held by the Optionee under this Article Two and exercisable in
whole or in part on the date of his or her death may be subsequently exercised
by the personal representative of the Optionee's estate or by the person or
persons to whom the option is transferred pursuant to the Optionee's will or in
accordance with the laws of descent and distribution. However, the right to
exercise such option shall lapse upon the earlier of (A) the first anniversary
of the date of the Optionee's death (or such shorter period determined by the
Plan Administrator and set forth in the instrument evidencing the grant) or
(B) the specified expiration date of the option term. Accordingly, upon the
occurrence of the earlier event, the option shall terminate and cease to remain
outstanding.

(iii)Under no circumstances shall any such option be exercisable after the
specified expiration date of the option term.

(iv)During the applicable post-Service exercise period, the option may not be
exercised in the aggregate for more than the number of shares (if any), in which
the Optionee is vested at the time of his or her cessation of Service. Upon the
expiration of the limited post-Service exercise period or (if earlier) upon the
specified expiration date of the option term, each such option shall terminate
and cease to remain outstanding with respect to any vested shares for which the
option has not otherwise been exercised. However, each outstanding option shall
immediately terminate and cease to remain outstanding, at the time of the
Optionee's cessation of Service, with respect to any shares for which the option
is not otherwise at that time exercisable or in which the Optionee is not
otherwise vested.

(v)Should the Optionee's Service be terminated for Misconduct, then all
outstanding options held by the Optionee under this Article Two shall terminate
immediately and cease to remain outstanding.

        2.    The Plan Administrator shall have the discretion, exercisable
either at the time an option is granted or at any time while the option remains
outstanding, to:

(i)extend the period of time for which the option is to remain exercisable
following the Optionee's cessation of Service from the period otherwise in
effect for that option to such

9

--------------------------------------------------------------------------------

greater period of time as the Plan Administrator shall deem appropriate, but in
no event beyond the expiration of the option term, and/or

(ii)permit the option to be exercised, during the applicable post-Service
exercise period, not only with respect to the number of vested shares of Common
Stock for which such option is exercisable at the time of the Optionee's
cessation of Service but also with respect to one or more additional
installments in which the Optionee would have vested under the option had the
Optionee continued in Service.

        D.    STOCKHOLDER RIGHTS.

        An Optionee shall have no stockholder rights with respect to any shares
covered by the option until such individual shall have exercised the option,
paid the option price for the purchased shares and become the holder of record
of those shares.

        E.    TRANSFERABILITY.

        During the lifetime of the Optionee, any Incentive Option shall be
exercisable only by the Optionee and shall not be assignable or transferable
other than by will or by the laws of descent and distribution following the
Optionee's death. However, a Non-Statutory Option may be assigned in whole or in
part during the Optionee's lifetime in accordance with the terms of the
instrument evidencing the grant. The terms applicable to the assigned portion of
any Non-Statutory Option shall be the same as those in effect for the option
immediately prior to such assignment and shall be set forth in such documents
issued to the assignee as the Plan Administrator may deem appropriate.

        F.    REPURCHASE RIGHTS.

        The shares of Common Stock acquired upon the exercise of any Article Two
option grant may be subject to repurchase by the Corporation in accordance with
the following provisions:

(i)The Plan Administrator shall have the discretion to authorize the issuance of
unvested shares of Common Stock under this Article Two. Should the Optionee
cease Service while holding such unvested shares, the Corporation shall have the
right to repurchase any or all of those unvested shares at the option price paid
per share. The terms and conditions upon which such repurchase right shall be
exercisable (including the period and procedure for exercise and the appropriate
vesting schedule for the purchased shares) shall be established by the Plan
Administrator and set forth in the instrument evidencing such repurchase right.

(ii)All of the Corporation's outstanding repurchase rights under this Article
Two shall automatically terminate, and all shares subject to such terminated
rights shall immediately vest in full, upon the occurrence of a Corporate
Transaction, except to the extent: (A) any such repurchase right is expressly
assigned to the successor corporation (or parent thereof) in connection with the
Corporate Transaction or (B) such termination is precluded by other limitations
imposed by the Plan Administrator at the time the repurchase right is issued.

(iii)The Plan Administrator shall have the discretionary authority, exercisable
either before or after the Optionee's cessation of Service, to cancel the
Corporation's outstanding repurchase rights with respect to one or more shares
purchased or purchasable by the Optionee under this Article Two and thereby
accelerate the vesting of such shares in whole or in part at any time.

10

--------------------------------------------------------------------------------



II.    INCENTIVE OPTIONS

        The terms and conditions specified below shall be applicable to all
Incentive Options granted under this Article Two. Incentive Options may only be
granted to individuals who are Employees. Options which are specifically
designated as Non-Statutory Options when issued under the Plan shall NOT be
subject to such terms and conditions.

        A.    DOLLAR LIMITATION.    The aggregate Fair Market Value (determined
as of the respective date or dates of grant) of the Common Stock for which one
or more options granted to any Employee under this Plan (or any other option
plan of the Corporation or its parent or subsidiary corporations) may for the
first time become exercisable as Incentive Options during any one calendar year
shall not exceed the sum of One Hundred Thousand Dollars ($100,000). To the
extent the Employee holds two (2) or more such options which become exercisable
for the first time in the same calendar year, the foregoing limitation on the
exercisability of such options as Incentive Options shall be applied on the
basis of the order in which such options are granted. Should the number of
shares of Common Stock for which any Incentive Option first becomes exercisable
in any calendar year exceed the applicable One Hundred Thousand Dollar
($100,000) limitation, then that option may nevertheless be exercised in that
calendar year for the excess number of shares as a Non-Statutory Option.

        B.    10% STOCKHOLDER.    If any individual to whom an Incentive Option
is granted is the owner of stock (as determined under Section 424(d) of the
Code) possessing ten percent (10%) or more of the total combined voting power of
all classes of stock of the Corporation or any one of its Parent or Subsidiary
corporations, then the option price per share shall not be less than one hundred
ten percent (110%) of the Fair Market Value per share of Common Stock on the
grant date, and the option term shall not exceed five (5) years, measured from
the grant date.

        Except as modified by the preceding provisions of this Section II, the
provisions of Articles One, Two and Five of the Plan shall apply to all
Incentive Options granted hereunder.

III.  CORPORATE TRANSACTIONS/CHANGES IN CONTROL

        A.    In the event of any Corporate Transaction, each option which is at
the time outstanding under this Article Two shall automatically accelerate so
that each such option shall, immediately prior to the specified effective date
for the Corporate Transaction, become fully exercisable with respect to the
total number of shares of Common Stock at the time subject to such option and
may be exercised for all or any portion of such shares. However, an outstanding
option under this Article Two shall NOT so accelerate if and to the extent:
(i) such option is, in connection with the Corporate Transaction, either to be
assumed by the successor corporation or parent thereof or to be replaced with a
comparable option to purchase shares of the capital stock of the successor
corporation or parent thereof, (ii) such option is to be replaced with a cash
incentive program of the successor corporation which preserves the option spread
existing at the time of the Corporate Transaction and provides for subsequent
payout in accordance with the same vesting schedule applicable to such option,
or (iii) the acceleration of such option is subject to other limitations imposed
by the Plan Administrator at the time of the option grant. The determination of
option comparability under clause (i) above shall be made by the Plan
Administrator, and its determination shall be final, binding and conclusive.

        B.    Immediately following the consummation of the Corporate
Transaction, all outstanding options under this Article Two shall terminate and
cease to be outstanding, except to the extent assumed by the successor
corporation or its parent company.

        C.    Each outstanding option under this Article Two which is assumed in
connection with the Corporate Transaction or is otherwise to continue in effect
shall be appropriately adjusted, immediately after such Corporate Transaction,
to apply and pertain to the number and class of securities which would have been
issued to the option holder, in consummation of such Corporate Transaction, had

11

--------------------------------------------------------------------------------


such person exercised the option immediately prior to such Corporate
Transaction. Appropriate adjustments shall also be made to the option price
payable per share, provided the aggregate option price payable for such
securities shall remain the same. In addition, the class and number of
securities available for issuance under the Plan on both an aggregate and per
participant basis following the consummation of the Corporate Transaction shall
be appropriately adjusted.

        D.    The Plan Administrator shall have full power and authority to
grant options under the Discretionary Option Grant Program which provide for the
accelerated vesting of one or more outstanding options under the Discretionary
Option Grant Program upon the occurrence of a Corporate Transaction, Change in
Control or Hostile Take-Over whether or not those options are to be assumed or
otherwise continued in full force and effect pursuant to the terms of the
Corporate Transaction, Change in Control or Hostile Take-Over. In addition, the
Plan Administrator may structure one or more of the Corporation's repurchase
rights under the Discretionary Option Grant Program so that those rights shall
immediately terminate, in whole or in part, at the time of a Corporate
Transaction, Change in Control or Hostile Take-Over and shall not be assignable
to the successor corporation (or parent thereof), and the shares subject to
those terminated repurchase rights shall accordingly vest in full at the time of
such Corporate Transaction, Change in Control or Hostile Take-Over.

        E.    The Plan Administrator shall have full power and authority to
grant options under the Discretionary Option Grant Program which will
automatically accelerate in whole or in part in the event the Optionee's Service
subsequently terminates by reason of an Involuntary Termination within a
designated period (not to exceed twelve (12) months) following the effective
date of any Corporate Transaction in which those options are assumed or replaced
and do not otherwise accelerate. Any options so accelerated shall remain
exercisable for fully-vested shares until the earlier of (i) the expiration of
the option term or (ii) the expiration of the twelve (12) month period measured
from the effective date of the Involuntary Termination. In addition, the Plan
Administrator may provide that one or more of the Corporation's outstanding
repurchase rights with respect to shares held by the Optionee at the time of
such Involuntary Termination shall immediately terminate in whole or in part,
and the shares subject to those terminated rights shall accordingly vest.

        F.    The Plan Administrator shall have full power and authority to
grant options under the Discretionary Option Grant Program which will
automatically accelerate in whole or in part in the event the Optionee's Service
subsequently terminates by reason of an Involuntary Termination within a
designated period (not to exceed twelve (12) months) following the effective
date of any Change in Control. Each option so accelerated shall remain
exercisable for fully-vested shares until the earlier of (i) the expiration of
the option term or (ii) the expiration of the twelve (12)-month period measured
from the effective date of the Involuntary Termination. In addition, the Plan
Administrator may provide that one or more of the Corporation's outstanding
repurchase rights with respect to shares held by the Optionee at the time of
such Involuntary Termination shall immediately terminate in whole or in part,
and the shares subject to those terminated rights shall accordingly vest.

        G.    The portion of any Incentive Option accelerated in connection with
a Corporate Transaction or Change in Control shall remain exercisable as an
Incentive Option only to the extent the applicable One Hundred Thousand Dollar
($100,000) limitation is not exceeded. To the extent such dollar limitation is
exceeded, the accelerated portion of such option shall be exercisable as a
Non-Qualified Option.

        H.    The outstanding options shall in no way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

12

--------------------------------------------------------------------------------


IV.  CANCELLATION AND REGRANT OF OPTIONS

        The Plan Administrator shall have the authority to effect, at any time
and from time to time, with the consent of the affected optionees, the
cancellation of any or all outstanding options under this Article Two and to
grant in substitution new options under the Plan covering the same or different
numbers of shares of Common Stock but with an option price per share not less
than (i) one hundred percent (100%) of the Fair Market Value per share of Common
Stock on the new grant date in the case of a grant of an Incentive Option,
(ii) one hundred ten percent (110%) of such Fair Market Value in the case of a
grant of an Incentive Option to a 10% Stockholder or (iii) eighty-five percent
(85%) of such Fair Market Value in the case of all other grants.

V.    STOCK APPRECIATION RIGHTS

        A.    Provided and only if the Plan Administrator determines in its
discretion to implement the stock appreciation right provisions of this
Section V, one or more Optionees may be granted the right, exercisable upon such
terms and conditions as the Plan Administrator may establish, to surrender all
or part of an unexercised option under this Article Two in exchange for a
distribution from the Corporation in an amount equal to the excess of (i) the
Fair Market Value (on the option surrender date) of the number of shares in
which the Optionee is at the time vested under the surrendered option (or
surrendered portion thereof) over (ii) the aggregate exercise price payable for
such vested shares.

        B.    No surrender of an option shall be effective hereunder unless it
is approved by the Plan Administrator. If the surrender is so approved, then the
distribution to which the Optionee shall accordingly become entitled under this
Section V may be made in shares of Common Stock valued at Fair Market Value on
the option surrender date, in cash, or partly in shares and partly in cash, as
the Plan Administrator shall in its sole discretion deem appropriate.

        C.    If the surrender of an option is rejected by the Plan
Administrator, then the Optionee shall retain whatever rights the Optionee had
under the surrendered option (or surrendered portion thereof) on the option
surrender date and may exercise such rights at any time prior to the later of
(i) five (5) business days after the receipt of the rejection notice or (ii) the
last day on which the option is otherwise exercisable in accordance with the
terms of the instrument evidencing such option, but in no event may such rights
be exercised more than ten (10) years after the date of the option grant.

        D.    One or more officers of the Corporation subject to the short-swing
profit restrictions of the 1934 Act may, in the Plan Administrator's sole
discretion, be granted limited stock appreciation rights in tandem with their
outstanding options under this Article Two. Upon the occurrence of a Hostile
Take-Over, the officer shall have a thirty (30)-day period in which he or she
may surrender any outstanding options with such a limited stock appreciation
right in effect for at least six (6) months to the Corporation, to the extent
such option is at the time exercisable for fully vested shares of Common Stock.
The officer shall in return be entitled to a cash distribution from the
Corporation in an amount equal to the excess of (i) the Take-Over Price of the
vested shares of Common Stock at the time subject to each surrendered option (or
surrendered portion of such option) over (ii) the aggregate exercise price
payable for such shares. The cash distribution shall be made within five
(5) days following the date the option is surrendered to the Corporation, and
neither the approval of the Plan Administrator nor the consent of the Board
shall be required in connection with the option surrender and cash distribution.
Any unsurrendered portion of the option shall continue to remain outstanding and
become exercisable in accordance with the terms of the instrument evidencing
such grant.

        E.    The shares of Common Stock subject to any option surrendered for
an appreciation distribution pursuant to this Section V shall not be available
for subsequent issuance under the Plan.

13

--------------------------------------------------------------------------------




ARTICLE THREE

AUTOMATIC OPTION GRANT PROGRAM


I.    ELIGIBILITY

        The individuals eligible to receive automatic option grants pursuant to
the provisions of this Article Three program shall be limited to those
individuals who are serving as non-employee Board members on the Plan Effective
Date or who are first elected or appointed as non-employee Board members on or
after the Plan Effective Date, whether through appointment by the Board or
election by the Corporation's stockholders. Each non-employee Board member
eligible to participate in the Automatic Option Grant Program pursuant to the
foregoing criteria shall be designated an Eligible Director for purposes of the
Plan.

II.    TERMS AND CONDITIONS OF AUTOMATIC OPTION GRANTS

        A.    GRANT DATES.    Option grants shall be made under this Article
Three on the dates specified below:

        1.    INITIAL GRANT.    Each Eligible Director who is a non-employee
Board member on the Plan Effective Date and each Eligible Director who is first
elected or appointed as a non-employee Board member after such date shall
automatically be granted, on the Plan Effective Date or on the date of such
initial election or appointment (as the case may be), a Non-Statutory Option to
purchase 3,000 shares of Common Stock upon the terms and conditions of this
Article Three. In no event, however, shall a non-employee Board member be
eligible to receive such an initial option grant if such individual has at any
time been in the prior employ of the Corporation (or any Parent or Subsidiary
corporation).

        2.    ANNUAL GRANT.    On the date of each Annual Stockholders Meeting,
beginning with the 1997 Annual Meeting, each individual who will continue to
serve as an Eligible Director shall automatically be granted, whether or not
such individual is standing for re-election as a Board member at that Annual
Meeting, a Non-Statutory Option to purchase an additional 3,000 shares of Common
Stock upon the terms and conditions of this Article Three, provided he or she
has served as a non-employee Board member for at least six (6) months. There
shall be no limit on the number of such annual option grants any one Eligible
Director may receive over his or her period of Board service, and non-employee
Board members who have previously been in the employ of the Corporation (or any
parent or subsidiary corporation) shall be eligible to receive such annual
option grants over their period of continued Board service.

        B.    EXERCISE PRICE.    The exercise price per share of Common Stock
subject to each automatic option grant made under this Article Three shall be
equal to one hundred percent (100%) of the Fair Market Value per share of Common
Stock on the automatic grant date.

        C.    PAYMENT.    The exercise price shall be payable in one of the
alternative forms specified below:

(i)full payment in cash or check drawn to the Corporation's order;

(ii)full payment in shares of Common Stock held for the requisite period
necessary to avoid a charge to the Corporation's earnings for financial
reporting purposes and valued at Fair Market Value on the Exercise Date (as such
term is defined below);

(iii)full payment in a combination of shares of Common Stock held for the
requisite period necessary to avoid a charge to the Corporation's earnings for
financial reporting purposes

14

--------------------------------------------------------------------------------

and valued at Fair Market Value on the Exercise Date and cash or check drawn to
the Corporation's order; or

(iv)full payment through a sale and remittance procedure pursuant to which the
Optionee shall provide irrevocable written instructions to (A) a
Corporation-designated brokerage firm to effect the immediate sale of the
purchased shares and remit to the Corporation, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
exercise price payable for the purchased shares and (B) the Corporation to
deliver the certificates for the purchased shares directly to such brokerage
firm in order to complete the sale transaction.

        Except to the extent the sale and remittance procedure specified above
is used for the exercise of the option for vested shares, payment of the
exercise price for the purchased shares must accompany the exercise notice.

        D.    OPTION TERM.    Each automatic grant under this Article Three
shall have a maximum term of ten (10) years measured from the automatic grant
date.

        E.    EXERCISABILITY. Each automatic grant shall become fully
exercisable for the option shares upon the Optionee's completion of one year of
Board service measured from the automatic grant date. The exercisability of each
automatic grant outstanding under this Article Three shall be accelerated as
provided in Section II.G and Section III of this Article Three.

        F.    TRANSFERABILITY.    Any automatic option grant may be assigned in
whole or in part during the Optionee's lifetime in accordance with the terms of
the instrument evidencing the grant. The terms applicable to the assigned
portion of the automatic option grant shall be the same as those in effect for
the option immediately prior to such assignment and shall be set forth in such
documents issued to the assignee as the Plan Administrator may deem appropriate.

        G.    EFFECT OF TERMINATION OF BOARD MEMBERSHIP.    

        1.    Should the Optionee cease to serve as a Board member for any
reason (other than death or Permanent Disability) while holding one or more
automatic option grants under this Article Three, then such individual shall
have a twelve (12)-month period following the date of such cessation of Board
membership in which to exercise each such option for any or all of the shares of
Common Stock for which that option is exercisable at the time of such cessation
of Board service. Each such option shall immediately terminate and cease to be
outstanding, at the time of such cessation of Board service, with respect to any
shares for which the option is not otherwise at that time exercisable,

        2.    Should the Optionee die within twelve (12) months after cessation
of Board service, then any automatic option grant held by the Optionee at the
time of death may subsequently be exercised, for any or all of the shares of
Common Stock for which such option is exercisable at the time of the Optionee's
cessation of Board membership (less any option shares subsequently purchased by
the Optionee prior to death), by the personal representative of the Optionee's
estate or by the person or persons to whom the option is transferred pursuant to
the Optionee's will or in accordance with the laws of descent and distribution.
Any such exercise must occur within twelve (12) months after the date of the
Optionee's cessation of Board service.

        3.    Should the Optionee die or become Permanently Disabled while
serving as a Board member, then any automatic option grant held by such Optionee
under this Article Three shall accelerate in full, and the Optionee (or the
representative of the Optionee's estate or the person or persons to whom the
option is transferred upon the Optionee's death) shall have a twelve (12)-month
period following the date of the Optionee's cessation of Board membership in
which to

15

--------------------------------------------------------------------------------




exercise such option for any or all of the shares of Common Stock subject to the
option at the time of such cessation of Board membership.

        4.    In no event shall any automatic grant under this Article Three
remain exercisable after the expiration date of the ten (10)-year option term.
Upon the expiration of the applicable post-service exercise period under
subparagraph 1, 2 or 3 above or (if earlier) upon the expiration of the ten
(10)-year option term, the automatic grant shall terminate and cease to be
outstanding for any unexercised shares for which the option was otherwise
exercisable at the time of the Optionee's cessation of Board membership.

        H.    STOCKHOLDER RIGHTS.    The holder of an automatic option grant
under this Article Three shall have none of the rights of a stockholder with
respect to any shares subject to such option until such individual shall have
exercised the option, paid the exercise price for the purchased shares and
become the holder of record of those shares.

III.  CORPORATE TRANSACTION/CHANGES IN CONTROL

        A.    In the event of any Corporate Transaction, each automatic option
grant at the time outstanding under this Article Three shall automatically
accelerate so that each such option shall, immediately prior to the specified
effective date for the Corporate Transaction, become fully exercisable with
respect to the total number of shares of Common Stock at the time subject to
such option and may be exercised for all or any portion of such shares.
Immediately after the consummation of the Corporate Transaction, all automatic
option grants under this Article Three shall terminate and cease to be
outstanding, except to the extent assumed by the successor entity or its parent
company.

        B.    In connection with any Change in Control, each automatic option
grant at the time outstanding under this Article Three shall automatically
accelerate so that each such option shall, immediately prior to the specified
effective date for the Change in Control, become fully exercisable with respect
to the total number of shares of Common Stock at the time subject to such option
and may be exercised for all or any portion of such shares. Any option
accelerated in connection with the Change in Control shall remain fully
exercisable until the expiration or sooner termination of the option term.

        C.    Upon the occurrence of a Hostile Take-Over, the Optionee shall
have a thirty (30)-day period in which to surrender to the Corporation each
option held by him or her under this Article Three for a period of at least six
(6) months. The Optionee shall in return be entitled to a cash distribution from
the Corporation in an amount equal to the excess of (i) the Take-Over Price of
the shares of Common Stock at the time subject to the surrendered option
(whether or not the option is otherwise at the time exercisable for those
shares) over (ii) the aggregate exercise price payable for such shares. Such
cash distribution shall be paid within five (5) days following the surrender of
the option to the Corporation. Neither the approval of the Plan Administrator
nor the consent of the Board shall be required in connection with such option
surrender and cash distribution. The shares of Common Stock subject to each
option surrendered in connection with the Hostile Take-Over shall not be
available for subsequent issuance under the Plan.

        D.    The automatic option grants outstanding under this Article Three
shall in no way affect the right of the Corporation to adjust, reclassify,
reorganize or otherwise change its capital or business structure or to merge,
consolidate, dissolve, liquidate or sell or transfer all or any part of its
business or assets.

IV.  REMAINING TERMS

        The remaining terms of each option granted under the Automatic Option
Grant Program shall be the same as the terms in effect for option grants made
under the Discretionary Option Grant Program or as the Plan Administrator
otherwise determines.

16

--------------------------------------------------------------------------------


ARTICLE FOUR

STOCK ISSUANCE PROGRAM


I.    TERMS AND CONDITIONS OF STOCK ISSUANCES

        Shares of Common Stock may be issued under the Stock Issuance Program
through direct and immediate purchases without any intervening stock option
grants. The issued shares shall be evidenced by a Stock Issuance Agreement
("Issuance Agreement") that complies with the terms and conditions of this
Article Four.

        A.    CONSIDERATION.

        1.    Shares of Common Stock drawn from the Corporation's authorized but
unissued shares of Common Stock ("Newly Issued Shares") shall be issued under
the Stock Issuance Program for one or more of the following items of
consideration which the Plan Administrator may deem appropriate in each
individual instance:

        a.    full payment in cash or check made payable to the Corporation's
order;

        b.    a promissory note payable to the Corporation's order in one or
more installments, which may be subject to cancellation in whole or in part upon
terms and conditions established by the Plan Administrator; or

        c.    past services rendered to the Corporation or any parent or
subsidiary corporation.

        2.    Newly Issued Shares may, in the absolute discretion of the Plan
Administrator, be issued for consideration with a value less than one hundred
percent (100%) of the Fair Market Value of such shares at the time of issuance,
but in no event less than eighty-five percent (85%) of such Fair Market Value.

        3.    Shares of Common Stock reacquired by the Corporation and held as
treasury shares ("Treasury Shares") may be issued under the Stock Issuance
Program for such consideration (including one or more of the items of
consideration specified in subparagraph 1. above) as the Plan Administrator may
deem appropriate, whether such consideration is in an amount less than, equal to
or greater than the Fair Market Value of the Treasury Shares at the time of
issuance. Treasury Shares may, in lieu of any cash consideration, be issued
subject to such vesting requirements tied to the Participant's period of future
Service or the Corporation's attainment of specified performance objectives as
the Plan Administrator may establish at the time of issuance.

        4.    In the case of shares of Common Stock issued under the Stock
Issuance Program that are intended to qualify as Performance-Based Compensation,
the price per share of such shares shall in no event be less than one hundred
percent (100%) of the Fair Market Value of such shares on the grant date.

        B.    VESTING PROVISIONS.

        1.    Shares of Common Stock issued under the Stock Issuance Program
may, in the absolute discretion of the Plan Administrator, be fully and
immediately vested upon issuance or may vest in one or more installments over
the Participant's period of Service. The elements of the vesting schedule
applicable to any unvested shares of Common Stock issued under the Stock
Issuance Program, namely:

        a.    the Service period to be completed by the Participant or the
performance objectives to be achieved by the Corporation,

        b.    the number of installments in which the shares are to vest,

17

--------------------------------------------------------------------------------




        c.    the interval or intervals (if any) which are to lapse between
installments, and

        d.    the effect which death, Permanent Disability or other event
designated by the Plan Administrator is to have upon the vesting schedule, shall
be determined by the Plan Administrator and incorporated into the Issuance
Agreement executed by the Corporation and the Participant at the time such
unvested shares are issued.

        2.    The Participant shall have full stockholder rights with respect to
any shares of Common Stock issued to him or her under the Plan, whether or not
his or her interest in those shares is vested. Accordingly, the Participant
shall have the right to vote such shares and to receive any regular cash
dividends paid on such shares. Any new, additional or different shares of stock
or other property (including money paid other than as a regular cash dividend)
which the Participant may have the right to receive with respect to his or her
unvested shares by reason of any stock dividend, stock split, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without the Corporation's receipt of
consideration or by reason of any Corporate Transaction shall be issued, subject
to (i) the same vesting requirements applicable to his or her unvested shares
and (ii) such escrow arrangements as the Plan Administrator shall deem
appropriate.

        3.    Should the Participant cease to remain in Service while holding
one or more unvested shares of Common Stock under the Stock Issuance Program,
then those shares shall be immediately surrendered to the Corporation for
cancellation, and the Participant shall have no further stockholder rights with
respect to those shares. To the extent the surrendered shares were previously
issued to the Participant for consideration paid in cash or cash equivalent
(including the Participant's purchase-money promissory note), the Corporation
shall repay to the Participant the cash consideration paid for the surrendered
shares and shall cancel the unpaid principal balance of any outstanding
purchase-money note of the Participant attributable to such surrendered shares.
The surrendered shares may, at the Plan Administrator's discretion, be retained
by the Corporation as Treasury Shares or may be retired to authorized but
unissued share status.

        4.    The Plan Administrator may in its discretion elect to waive the
surrender and cancellation of one or more unvested shares of Common Stock (or
other assets attributable thereto) which would otherwise occur upon the
non-completion of the vesting schedule applicable to such shares. Such waiver
shall result in the immediate vesting of the Participant's interest in the
shares of Common Stock as to which the waiver applies. Such waiver may be
effected at any time, whether before or after the Participant's cessation of
Service or the attainment or non-attainment of the applicable performance
objectives.

II.    CORPORATE TRANSACTION/CHANGE IN CONTROL

        A.    Upon the occurrence of any Corporate Transaction, all unvested
shares of Common Stock at the time outstanding under this Stock Issuance Program
shall immediately vest in full and the Corporation's repurchase/cancellation
rights shall terminate, except to the extent: (i) any such right is expressly
assigned to the successor corporation (or parent thereof) in connection with the
Corporate Transaction or (ii) such termination is precluded by other limitations
imposed in the Issuance Agreement.

        B.    The Plan Administrator shall have the discretionary authority,
exercisable either at the time the unvested shares are issued or any time while
the Corporation's repurchase/cancellation rights remain outstanding under the
Stock Issuance Program, to provide that those rights shall automatically
terminate in whole or in part, and the shares of Common Stock subject to those
terminated rights shall immediately vest, in the event the Participant's Service
should subsequently terminate by reason of an Involuntary Termination within
twelve (12) months following the effective date of any Corporate

18

--------------------------------------------------------------------------------


Transaction in which those repurchase/cancellation rights are assigned to the
successor corporation (or parent thereof).

        C.    The Plan Administrator shall have the discretionary authority,
exercisable either at the time the unvested shares are issued or any time while
the Corporation's repurchase/cancellation rights remain outstanding under the
Stock Issuance Program, to provide that those rights shall automatically
terminate in whole or in part, and the shares of Common Stock subject to those
terminated rights shall immediately vest, in the event the Participant's Service
should subsequently terminate by reason of an Involuntary Termination within
twelve (12) months following the effective date of any Change in Control.

III.  TRANSFER RESTRICTIONS/SHARE ESCROW

        A.    Unvested shares may, in the Plan Administrator's discretion, be
held in escrow by the Corporation until the Participant's interest in such
shares vests or may be issued directly to the Participant with restrictive
legends on the certificates evidencing such unvested shares. To the extent an
escrow arrangement is utilized, the unvested shares and any securities or other
assets distributed with respect to such shares (other than regular cash
dividends) shall be delivered in escrow to the Corporation to be held until the
Participant's interest in such shares (or the distributed securities or assets)
vests. If the unvested shares are issued directly to the Participant, the
restrictive legend on the certificates for such shares shall read substantially
as follows:

"THE SHARES REPRESENTED BY THIS CERTIFICATE ARE UNVESTED AND ARE ACCORDINGLY
SUBJECT TO (I) CERTAIN TRANSFER RESTRICTIONS AND (II) CANCELLATION OR REPURCHASE
IN THE EVENT THE REGISTERED HOLDER (OR HIS/HER PREDECESSOR IN INTEREST) CEASES
TO REMAIN IN THE CORPORATION'S SERVICE. SUCH TRANSFER RESTRICTIONS AND THE TERMS
AND CONDITIONS OF SUCH CANCELLATION OR REPURCHASE ARE SET FORTH IN A STOCK
ISSUANCE AGREEMENT BETWEEN THE CORPORATION AND THE REGISTERED HOLDER (OR HIS/HER
PREDECESSOR IN INTEREST) DATED                        ,            , A COPY OF
WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THE CORPORATION."

        B.    The Participant shall have no right to transfer any unvested
shares of Common Stock issued to him or her under the Stock Issuance Program.
For purposes of this restriction, the term "transfer" shall include (without
limitation) any sale, pledge, assignment, encumbrance, gift or other disposition
of such shares, whether voluntary or involuntary. Upon any such attempted
transfer, the unvested shares shall immediately be cancelled in accordance with
substantially the same procedure in effect under Section I.B.3 of this Article
Four, and neither the Participant nor the proposed transferee shall have any
rights with respect to such cancelled shares. However, the Participant shall
have the right to make a gift of unvested shares acquired under the Stock
Issuance Program to his or her spouse or issue, including adopted children, or
to a trust established for the benefit of such spouse or issue, provided the
donee of such shares delivers to the Corporation a written agreement to be bound
by all the provisions of the Stock Issuance Program and the Issuance Agreement
applicable to the gifted shares.

19

--------------------------------------------------------------------------------




ARTICLE FIVE

MISCELLANEOUS


I.    LOANS OR INSTALLMENT PAYMENTS

        A.    The Plan Administrator may, in its discretion, assist any Optionee
or Participant (including an Optionee or Participant who is an officer of the
Corporation) in the exercise of one or more options granted to such Optionee
under the Discretionary Option Grant Program or the purchase of one or more
shares issued to such Participant under the Stock Issuance Program, including
the satisfaction of any Federal and state income and employment tax obligations
arising therefrom, by (i) authorizing the extension of a loan from the
Corporation to such Optionee or Participant or (ii) permitting the Optionee or
Participant to pay the option price or purchase price for the purchased Common
Stock in installments over a period of years. The terms of any loan or
installment method of payment (including the interest rate and terms of
repayment) shall be upon such terms as the Plan Administrator specifies in the
applicable option or issuance agreement or otherwise deems appropriate at the
time such option price or purchase price becomes due and payable. Loans or
installment payments may be authorized with or without security or collateral.
In all events, the maximum credit available to the Optionee or Participant may
not exceed the option or purchase price of the acquired shares (less the par
value of such shares) plus any Federal, state and local income and employment
tax liability incurred by the Optionee or Participant in connection with the
acquisition of such shares.

        B.    The Plan Administrator may, in its absolute discretion, determine
that one or more loans extended under this financial assistance program shall be
subject to forgiveness by the Corporation in whole or in part upon such terms
and conditions as the Plan Administrator may deem appropriate.

II.    AMENDMENT OF THE PLAN AND AWARDS

        The Board has complete and exclusive power and authority to amend or
modify the Plan (or any component thereof) in any or all respects whatsoever,
However, no such amendment or modification shall adversely affect rights and
obligations with respect to options at the time outstanding under the Plan, nor
adversely affect the rights of any Participant with respect to Common Stock
issued under the Stock Issuance Program prior to such action, unless the
Optionee or Participant consents to such amendment. In addition, the Board may
not, without the approval of the Corporation's stockholders, amend the Plan to
(i) increase the maximum number of shares issuable under the Plan or (ii) the
maximum number of shares for which any one individual participating in the Plan
may be granted stock options, separately exercisable stock appreciation rights
and direct stock issuances in the aggregate per calendar year, except for
permissible adjustments under Section VI subsection C of Article One.

III.  TAX WITHHOLDING

        A.    The Corporation's obligation to deliver shares of Common Stock
upon the exercise of stock options for such shares or the vesting of such shares
under the Plan shall be subject to the satisfaction of all applicable Federal,
foreign state and local income tax and employment tax withholding requirements.

        B.    The Plan Administrator may, in its discretion and in accordance
with the provisions of this Section III of Article Five and such supplemental
rules as the Plan Administrator may from time to time adopt, provide any or all
holders of Non-Statutory Options or unvested shares under the Plan with the
right to use shares of Common Stock in satisfaction of no more than the minimum
amount of the Federal, foreign state and local income and employment tax
liabilities that the Corporation is required to withhold from such holders in
connection with the exercise of their options or the vesting of their

20

--------------------------------------------------------------------------------


shares (the "Taxes"). Such right may be provided to any such holder in either or
both of the following formats:

        1.    STOCK WITHHOLDING: The holder of the Non-Statutory Option or
unvested shares may be provided with the election to have the Corporation
withhold, from the shares of Common Stock otherwise issuable upon the exercise
of such non-statutory option or the vesting of such shares, a portion of those
shares with an aggregate Fair Market Value equal to the percentage of the
applicable Taxes (not to exceed one hundred percent (100%)) designated by the
holder.

        2.    STOCK DELIVERY: The Plan Administrator may, in its discretion,
provide the holder of the Non-Statutory Option or the unvested shares with the
election to deliver to the Corporation, at the time the Non-Statutory Option is
exercised or the shares vest, one or more shares of Common Stock previously
acquired by such individual (other than in connection with the option exercise
or share vesting triggering the Taxes) with an aggregate Fair Market Value equal
to the percentage of the Taxes incurred in connection with such option exercise
or share vesting (not to exceed one hundred percent (100%)) designated by the
holder.

IV.  EFFECTIVE DATE AND TERM OF PLAN

        A.    This Plan became effective on April 30, 1996 and was approved by
stockholders on April 26, 1996. In February 1998, the Board adopted and approved
amendments to the Plan to provide for an increase in the number of shares
subject to grants under the Automatic Option Grant Program from 1,000 to 2,000
shares and to reflect the amendments promulgated by the Securities and Exchange
Commission to Rule 16b-3 which allow for greater transferability of
Non-Statutory Options (collectively, the "February 1998 Amendments"). The
February 1998 Amendments became effective when approved by the Corporation's
stockholders on March 26, 1998. In March 2000, the Board adopted and approved
amendments to the Plan pertaining to: (i) the name of the Corporation; (ii) the
administration of the Plan; and (iii) the limit imposed by Section 162(m) of the
Code, on certain highly-compensated employees (collectively, the "March 2000
Amendments"). The March 2000 Amendments became effective when approved by the
Corporation's stockholders on June 20, 2000. In April 2001, the Board adopted
and approved amendments to the Plan to: (i) increase the number of shares
reserved for issuance under the Plan by 1,000,000 shares; (ii) increase the
maximum number of shares with respect to which stock options, stock appreciation
rights and direct stock issuances may be granted to any grantee in any calendar
year from 500,000 to 1,000,000 shares; and (iii) permit the Plan Administrator
to grant options under the Discretionary Option Grant Program which provide for
accelerated vesting upon the occurrence of a Corporate Transaction, Change in
Control or Hostile Take-Over whether or not those options are to be assumed or
otherwise continued in full force and effect pursuant to the terms of the
Corporate Transaction, Change in Control or Hostile Take-Over (collectively, the
"April 2001 Amendments"). The April 2001 Amendments shall be effective upon
Board approval but any option grants made in reliance on the April 2001
Amendments will be rescinded if the stockholders vote against the April 2001
Amendments.

        B.    The Plan shall terminate upon the earlier of (i) ten (10) years
following the Plan Effective Date or (ii) the date on which all shares available
for issuance under the Plan shall have been issued pursuant to the exercise of
the options granted under the Plan or the issuance of shares (whether vested or
unvested) under the Stock Issuance Program. If the date of termination is
determined under clause (i) above, then all option grants and unvested share
issuances outstanding on such date shall thereafter continue to have force and
effect in accordance with the provisions of the instruments evidencing such
grants or issuance.

21

--------------------------------------------------------------------------------


V.    USE OF PROCEEDS

        Any cash proceeds received by the Corporation from the sale of shares
pursuant to option grants or share issuances under the Plan shall be used for
general corporate purposes.

VI.  REGULATORY APPROVALS

        A.    The implementation of the Plan, the granting of any option under
the Plan, the issuance of any shares under the Stock Issuance Program, and the
issuance of Common Stock upon the exercise or surrender of the option grants
made hereunder shall be subject to the Corporation's procurement of all
approvals and permits required by regulatory authorities having jurisdiction
over the Plan, the options granted under it, and the Common Stock issued
pursuant to it.

        B.    No shares of Common Stock or other assets shall be issued or
delivered under this Plan unless and until there shall have been compliance with
all applicable requirements of Federal and state securities laws, including the
filing and effectiveness of the Form S-8 registration statement for the shares
of Common Stock issuable under the Plan, and all applicable listing requirements
of any securities exchange on which stock of the same class is then listed.

VII.  NO EMPLOYMENT/SERVICE RIGHTS

        Neither the action of the Corporation in establishing the Plan, nor any
action taken by the Plan Administrator hereunder, nor any provision of the Plan
shall be construed so as to grant any individual the right to remain in the
employ or service of the Corporation (or any Parent or Subsidiary corporation)
for any period of specific duration, and the Corporation (or any Parent or
Subsidiary corporation retaining the services of such individual) may terminate
such individual's employment or service at any time and for any reason, with or
without cause.

VIII.  MISCELLANEOUS PROVISIONS

        A.    Except as provided in the Plan, the right to acquire Common Stock
or other assets under the Plan may not be assigned, encumbered or otherwise
transferred by any Optionee or Participant.

        B.    The provisions of the Plan relating to the exercise of options and
the vesting of shares shall be governed by the laws of the State of California,
as such laws are applied to contracts entered into and performed in such State.

        C.    The provisions of the Plan shall inure to the benefit of, and be
binding upon, the Corporation and its successors or assigns, whether by
Corporate Transaction or otherwise, and the Participants and Optionees, the
legal representatives of their respective estates, their respective heirs or
legatees and their permitted assignees.

22

--------------------------------------------------------------------------------




QuickLinks


WESTAFF, INC. 1996 STOCK OPTION/STOCK ISSUANCE PLAN (amended and restated as of
March 26, 1998) (amended and restated as of May 17, 2000) (amended and restated
as of April 30, 2001)
ARTICLE ONE GENERAL
ARTICLE TWO DISCRETIONARY OPTION GRANT PROGRAM
ARTICLE THREE AUTOMATIC OPTION GRANT PROGRAM
ARTICLE FOUR STOCK ISSUANCE PROGRAM
ARTICLE FIVE MISCELLANEOUS
